*929Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Darrol J. Harrison appeals from the district court’s order granting in part his motion for reduction of sentence pursuant to 18 U.S.C. § 3582(c) (2006), but denying his motion to the extent that Harrison sought a resentencing. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Harrison, No. 2:92-cr-00446-DCN-1 (D.S.C. Jan. 27, 2009); see United States v. Dunphy, 551 F.3d 247, 257 (4th Cir.2009). We deny Harrison’s motions for appointment of counsel and for an extension of time and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.